Petition for writ of certiorari dismissed. The petitioner was granted by the local licensing board on November 12, 1951, a package store license to sell all alcoholic beverages. On December 18, 1951, the respondents disapproved the granting of that license to the petitioner, and ordered the granting of such a license to a competitor. By G. L. (Ter. Ed.) c. 138, § 23, as it appears in St. 1943, c. 542, § 12, relating to liquor licenses, “Every license and permit granted under the provisions of this chapter, unless otherwise provided in such provisions, shall expire on December thirty-first of the year of issue . . ..” The license in controversy has long since expired. The subject matter of the petition having become moot, the petition must be dismissed. Selectmen of Lakeville v. Alcoholic Beverages Control Commission, 329 Mass. 769.